Exhibit 12 General Electric Company Computation of Ratio of Earnings to Fixed Charges Nine months ended September 30, (Dollars in millions) (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ Plus: Interest and other financial charges included in expense(b) One-third of rental expense(c) Adjusted “earnings” $ Fixed charges: Interest and other financial charges included in expense(b) $ Interest capitalized 21 One-third of rental expense(c) Total fixed charges $ Ratio of earnings to fixed charges (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
